internal_revenue_service national_office technical_advice_memorandum july number release date third party contact index no control no none tam-122586-03 cc psi bo4 communications technology media lmsb taxpayer's name taxpayer's address taxpayer's id no tin years involved legend the facility xcorp broker appraiser1 appraiser2 appraiser3 appraiser4 advisor zzz yyy ycorp zcorp acorp bcorp ccorp donee z county x year year xx street date tam -122586-03 date date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret issues dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee ff gg dollar_figurehh dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figureqq should the form of the sale leaseback_transaction entered into by taxpayer be respected for federal_income_tax purposes or should it be recharacterized as a financing_arrangement if the form of the sale leaseback_transaction is not re-characterized as a financing_arrangement does the taxpayer's amount_realized on the sale of the facility include the fair_market_value of the taxpayer's leasehold interest in the facility which purportedly allows taxpayer to lease the property at less than fair rental value if the form of the sale leaseback_transaction is not re-characterized as a financing_arrangement is the sale leaseback a like-kind_exchange and consequently a transaction for which no gain_or_loss should be recognized under sec_1031 tam -122586-03 conclusions whether a sale leaseback_transaction should be respected for federal_income_tax purposes depends on whether the benefits_and_burdens_of_ownership have passed to the purported buyer which must be ascertained from all of the facts and circumstances including the intentions of the parties in the present case many factors suggest that the purported owner's rights are comparable to those of a mortgagee rather than an owner of property conversely many factors suggest a true sale however there are some significant factual disagreements between taxpayer and the irs audit team most notably relating to the valuation of the subject property on two repurchase dates if as the taxpayer contends the valuations were based on arm's length determinations at the time the agreement was entered into of the fair_market_value of the property at the repurchase dates the form of the sale leaseback_transaction should be respected if however as the audit team contends the valuations were based primarily on factors other than the fair_market_value of the property and the parties intended that the taxpayer would absent unforeseen circumstances repurchase the property the transaction should be recharacterized as a financing_arrangement if the form of the sale leaseback_transaction is respected and not re-characterized as a financing_arrangement the taxpayer's amount_realized on the sale of the facility must include not only the amount_paid by the purchaser but also the fair_market_value of any property received from the purchaser thus if as the audit team contends the leaseback agreement allows taxpayer to lease the facility at less than fair rental value and the stated amount_paid to taxpayer on the sale of the facility was less than the facility's fair_market_value the fair_market_value of the bargain rent must be included as part of taxpayer’s amount_realized conversely if as taxpayer contends the amount_paid for the facility was equal to its fair_market_value on the date of its sale and consequently there was no bargain rent in the leaseback agreement taxpayer’s only amount_realized is the stated amount_paid for the property the sale leaseback_transaction is not a like-kind_exchange as described in sec_1031 facts background as a way to raise funds broker proposed that taxpayer participate in a sale leaseback of its corporate headquarters building the facility the facility had been constructed between year and year at a total cost of approximately dollar_figurea the proposed sale leaseback agreement excluded certain personal_property and components of the building that are classified as other than year real_property for tax purposes the approximate cost of the assets subject_to the agreement totaled dollar_figureb and the assets had an adjusted_basis of approximately dollar_figurec as of december year the transaction was tam -122586-03 structured under the participation_agreement dated date year and was entered and signed by taxpayer as seller and lessee zcorp as buyer and owner participant acorp as the owner trustee bcorp as the indenture trustee and ccorp as loan participant steps in the sale leaseback_transaction pursuant to sec_2_1 of the participation_agreement on date year taxpayer sold to acorp and acorp acquired the facility for dollar_figured acorp agreed to pay the property cost to taxpayer concurrently with such sale and purchase a taxpayer delivered the facility to acorp and acorp accepted delivery b acorp leased the site from taxpayer pursuant to the ground lease and c acorp leased the facility to taxpayer under sec_2 of the participation_agreement on date year zcorp participated in the payment of the property cost by making an equity_investment in the beneficial_ownership of the facility in an amount equal to dollar_figuree or of the total cost acorp applied this amount to the property cost also ccorp participated in the payment of the property cost by making a non-recourse secured loan evidenced by the notes to acorp for the remaining amount of dollar_figureee bcorp applied the loan amount on behalf of acorp toward the property cost pursuant to sec_2 b of the participation_agreement on date year the transaction was instituted using the following steps zcorp transferred its investment amount to taxpayer on behalf of acorp ccorp transferred its loan amount to taxpayer on behalf of acorp taxpayer executed and delivered to acorp the deed of all of its right title and interest in and to the facility acorp executed and delivered the indenture and granted a security_interest and mortgage in the indenture estate to bcorp acorp also issued sold and delivered notes authenticated by bcorp against payment of the purchase_price in an aggregate principal_amount equal to the loan amount in addition with the proceeds of the sale of the notes and the proceeds of the investment acorp purchased all right title and interest of taxpayer in and to the facility also as ground lessee acorp leased the site from taxpayer and then leased the entire property back to taxpayer bcorp executed and delivered the indenture then authenticated registered and delivered the notes to ccorp and executed the receipt for the original of the lease taxpayer and zcorp executed and delivered a tax indemnity agreement and tam -122586-03 ccorp purchased the notes synopsis of the tax planning aspects of the sale leaseback_transaction on date year broker provided a cash_flow analysis of the proposed sale leaseback_transaction to taxpayer based on a fair_market_value of dollar_figuref for both the building and land and an estimated_tax loss of dollar_figureg the analysis assumed that taxpayer would exercise an early buy-out option and reacquire the building in year using various discount rates the analysis showed that the after-tax advantage of participating in the sale leaseback_transaction would range from dollar_figureh at a discount rate of to dollar_figurej at a discount rate of the source of the dollar_figuref estimated value used by broker is unknown but may have been based on an appraisal of the building as of january year by appraiser2 for property_tax purposes appraiser2 valued the building and land at dollar_figurek consisting of dollar_figurel for the building and dollar_figurem for the land in arriving at the dollar_figurek figure appraiser2 reduced the value of the building for the estimated value of unfinished space as of january year in addition the building total included short-lived assets that were not part of the proposed sale leaseback_transaction in another document the short-lived assets were estimated to be of the building total after reducing the appraiser2 appraisal total for the estimated value of short-lived assets appraiser2's appraisal indicates a value of dollar_figuren for the building and land as of january year broker recommended that appraiser1 be hired to perform an appraisal of the property to be used in the sale leaseback_transaction broker and taxpayer personnel met with appraiser1 on november year to discuss how the property would be appraised the appraiser's notes of the meeting indicate that appraiser1 was advised that taxpayer wanted to maximize its tax loss various features of the building were also discussed as well as a typical fair_market_value figure of dollar_figureo advisor also advised appraiser1 that taxpayer would also engage appraiser1 to provide a separate report pertaining to the fair rental value of the facility the separate report was not to be shown to or discussed with the lessor in the sale leaseback_transaction advisor stated that the context for the separate report was a sublease transaction between taxpayer affiliates for purposes of the separate report taxpayer instructed appraiser1 to assume a year term with level rents with an option to renew for another years at the same amount the separate report reflects a fair rental value of dollar_figurep per year for years of the lease_term and dollar_figureq for years using a discounted cash_flow and a annual increase the first appraisal by appraiser1 reflects a fair rental value of dollar_figurer in years dollar_figures in years and dollar_figuret in years broker then designed a sale leaseback_transaction in which taxpayer would have undisturbed use of the facility and would be able to buy the property back at various dates in the future at a stated price tam -122586-03 at some point appraiser1 advised taxpayer and broker that the facility would have an appraised value that was significantly higher than the preliminary estimate on december year broker prepared a revised economic analysis using a new_building value and dropping the underlying land from the sale leaseback_transaction the revised analysis generated a smaller projected tax loss the cover sheet for the fax transmission stated the following since we are eliminating the land altogether the up-front loss is reduced by a large amount this obviously hurts the economics but the deal is still rich appraiser1 subsequently appraised the property at dollar_figured for the building only a figure that produced a tax loss of dollar_figurev taxpayer ended up using a tax basis for the property of dollar_figurec on the return as filed instead of the tax basis that had been used in the broker analysis on december year this caused the actual tax loss to be higher than the amount projected by broker the internal_revenue_service hired appraiser3 to value the building as of date year and at the repurchase option dates appraiser3 estimated that the fair_market_value of the facility as of date year was dollar_figurew as noted above taxpayer under the participation_agreement was permitted to lease the facility for a number of years appraiser1 valued the fair rental of the facility excluding the land and fixtures at dollar_figurekk per square foot per year as of date year however when taxpayer leased the building back from zcorp the rent taxpayer was obligated to pay was dollar_figurell per square foot during the initial lease_term which was equal to the interest payable to ccorp no principal payments are required during the initial lease_term review of the summary and terms of conditions distributed to the potential buyers of the building indicates that the lease payments were to be computed to minimize the net present_value cost to taxpayer the rental payments to be made by taxpayer during the initial lease_term were computed to provide a net economic return to zcorp as lessor and were not based on fair rental value of the facility taxpayer has never maintained that the rent charged was based on fair rental value the appropriations request submitted to the finance_committee of taxpayer's board_of directors for approval of the transaction contains the following information regarding the rent amounts rent is the equivalent of interest only on a 25-year non-amortizing note at an interest rate of basis points over 25-year treasury bills as noted above the potential buyers of the building were instructed to propose rent structures that would minimize the net present_value cost to taxpayer accordingly zcorp proposed making rent payments exactly equal to the interest that would be due on the ccorp loan which had an interest rate of z tam -122586-03 under the arrangement ultimately adopted zcorp as lessor has the right to require taxpayer to renew the lease at the end of the initial lease_term if taxpayer does not exercise its option to purchase the facility the renewal lease payments are slightly larger than the interest and principal payments due ccorp during this period zcorp's right to require taxpayer to renew the lease allowed the parties to treat the lease as a capital lease for book purposes taxpayer has the right to purchase the building on the early buy out ebo date of date year at the ebo price of dollar_figurex taxpayer also has the right to purchase the property at the end of the initial lease_term on date year at the fixed purchase_price option fppo of dollar_figurey the outside appraiser appraiser3 hired by the service estimated the value of the building at the buy out option dates the outside appraiser estimated that the facility would have a fair_market_value of dollar_figureaa on the ebo date and a value of dollar_figurebb on the fppo date as discussed above zcorp provided an equity_investment of of the cost of the property zcorp required taxpayer to enter into a letter_of_credit agreement the agreement requires taxpayer to issue a letter_of_credit in favor of zcorp for the equity portion of the stipulated loss value if the credit rating of taxpayer falls to certain levels ccorp required taxpayer to enter into a purchase agreement the agreement allows ccorp to put the notes to taxpayer at the end of the initial lease_term taxpayer did not sell the land on which the facility is located taxpayer and zcorp entered into a ground lease on the same day as the sale the ground lease expires on date year and contain sec_4 renewal periods of years each the ground lease requires taxpayer to pay the base rent to itself as long as taxpayer is the lessee of the building if taxpayer is not the lessee of the building zcorp is responsible for the base rent on the ground lease starting in year taxpayer made monthly entries to a reserve_account for the eventual repurchase of the building assuming that taxpayer exercises its option to repurchase the building after years at a price of dollar_figurey zcorp will have an economic profit of dollar_figurecc before transaction costs acorp's rights to sell or transfer acorp's rights to sell transfer or otherwise dispose_of any interest in the property are governed by the provisions set forth in sec_11 sec_11 sec_21 and sec_22 h of the lease and a of the participation_agreement pursuant to sec_11 of the lease to secure the indebtedness evidenced by the notes acorp will assign to bcorp for the benefit of ccorp its right title and interest in the lease tam -122586-03 including the right to receive all payments of rent and its right title and interest in the property taxpayer consented to such assignment and to the terms of the indenture and agrees to pay directly to bcorp all amounts of rent due or to become due to acorp under sec_11 of the lease during the lease_term acorp may not transfer sell or convey the property or any of its interest therein or assign rights and obligations under this lease without the prior written approval of taxpayer however if the lease is terminated an event of default occurs as a result of bankruptcy or an event of default occurs and the lease is declared in default acorp may do any of the foregoing without any manner of limitation or restriction on transfer transfers in violation of the agreement are null and void notwithstanding any provision of the lease to the contrary no future subleases of any portion of the property shall be are intended to be or shall be deemed to be collaterally or absolutely assigned to lessor acorp tax and book treatment of sale leaseback on the year form_1120 consolidated tax_return of taxpayer a loss on the sale of the building was reported on schedule m-1 the loss for tax purposes was computed as follows adjusted_basis in assets sold dollar_figurec minus the sales_price dollar_figured equals the dollar_figurev loss for book purposes the transaction was treated as a financing_arrangement and taxpayer treated the lease as a capital lease under gaap no loss was shown on the books other value information regarding the facility as noted above appraiser2 completed an appraisal dated january year for property_tax purposes the appraisal showed significant discounts for size and usable space and included all the buildings at taxpayer's office park the appraisal submitted to the county x appraisal district estimated the fair_market_value of the facility to be dollar_figurel the county x appraisal district reviewed the appraisal completed by appraiser2 the county x appraisal district questioned the appraisal and hired an outside appraiser to revalue the buildings at taxpayer's office park county x hired appraiser4 which estimated the value of the facility to be dollar_figuredd as of january year appraiser4 did not take substantial discounts for size and usable space this appraisal is much closer to the adjusted_basis and construction cost of the building during year taxpayer decided to donate an office building years older than the facility and located in the facility’s office park to donee the donation occurred in year the value placed on the donated building was dollar_figuremm per square foot compared to the dollar_figurenn per square foot value used for the facility also appraiser1 indicated that the tam -122586-03 fair rental value of the donated building was dollar_figureoo per square foot compared to dollar_figureqq for the facility including land and fixtures the higher appraised value allowed taxpayer to take a larger charitable deduction for the donation disclosed business purposes of sale leaseback_transaction the audit team interviewed zzz a former taxpayer employee zzz signed the sale leaseback closing documents on behalf of taxpayer zzz was asked to explain the business_purpose of the sale leaseback_transaction zzz stated that the primary business_purpose was to secure long term financing at a reasonable cost for the building the secondary purpose was to give taxpayer options at the end of the lease that ownership does not offer zzz indicated that taxpayer did not know if it would still exist at the end of the lease period or if it did exist what its circumstances would be for example taxpayer was concerned that the size of the facility may exceed the needs of taxpayer in years zzz said it took several years to find a buyer for the old headquarters building located on xx street and it sold for less than expected because taxpayer now leased the facility it could simply move out at the end of the lease_term the audit team requested all internal documents prepared at the time the sale leaseback_transaction was being considered the documents received indicate that the taxpayer wanted to obtain financing the tax loss substantially reduced the cost of borrowing and without the tax loss the cost savings was insignificant compared with other forms of borrowing the internal documents do not indicate that taxpayer personnel based the decision to participate in the sale leaseback_transaction on a desire to have options at the end of the lease_term taxpayer’s factual presentation of the case as noted throughout this memorandum there are a number of significant factual disagreements between the audit team and taxpayer concerning the transaction at issue the major factual discrepancies are summarized below according to taxpayer during the summer of year broker discussed the possibility of taxpayer selling the facility to raise capital while still having use of the facility under a leaseback agreement the facility is ff square feet which makes it one of the largest corporate headquarters buildings in its region taxpayer contends that few purchasers could occupy a building of that size and adapting the building for multiple tenants would be difficult and expensive the audit team disputes the assertion by taxpayer that the market for the facility was so limited because of its size in view of the fact that the facility’s design with separate wings made it easily adaptable to at least separate buyer users tam -122586-03 prior to the construction of the facility taxpayer’s headquarters was located on xx street the xx street hq taxpayer tried to dispose_of the xx street hq for several years prior to selling it in september of year when the xx street hq wa sec_25 years old it was obsolete for taxpayer’s business operations taxpayer’s difficulty in selling the xx street hq were well known to personnel planning the sale_and_leaseback of the facility and according to taxpayer was a major factor motivating taxpayer to engage in this transaction on behalf of taxpayer broker distributed bid packages to prospective purchasers who might be interested in purchasing the facility the bid package included a description of the property and a summary of proposed terms of the transaction and requested prospective purchasers to bid on the property the highest bid for the property was from ycorp zcorp’s parent ycorp was unrelated to taxpayer pursuant to ycorp’s request the land underneath the facility was not part of the sale also not part of the sale were certain items of personal_property and other components of the building that are not classified as 39-year property for tax purposes taxpayer contends that it wanted to get the highest price it could for the facility in order to maximize the amount of capital raised from the sale of the building one of the written terms of the proposed transaction was that the facility would be sold for fair_market_value as determined in an appraisal performed by a recognized appraisal firm satisfactory to ycorp appraiser1 was hired by ycorp and taxpayer to perform the appraisal on the facility to determine the fair_market_value of the facility building the economic useful_life of the facility and the residual_value of the facility at specific times during the lease appraiser1 determined that the fair_market_value of the facility building exclusive of land fixtures and site improvements on date year was dollar_figured the remaining economic life of the facility building on date year was gg years and the fair_market_value of the facility on date year and date year would be the audit team disputes that problems involved in selling the xx street hq were of relevant concern to the transaction planners involved in this case the zoning of the property on xx street contributed to the difficulties in selling the xx street property there was no reason to believe that similar problems would inhibit a later sale of the facility the audit team disputes the assertion that the land was excluded from the sale at ycorp’s request the audit team disputes the assertion that taxpayer wanted to sell the facility at the highest possible price in view of the fact that it declined to sell the land after its appraised value increased in addition notes of taxpayer’s appraiser indicate that taxpayer stated that it wanted to maximize its tax loss tam -122586-03 dollar_figurehh and dollar_figurejj respectively pursuant to the sale leaseback documents taxpayer has the right to purchase the facility on each of the repurchase dates at prices slightly higher than the predetermined market values as determined by appraiser1 taxpayer does not foresee it exercising its option to purchase the facility on the ebo date of date year the decision whether to exercise its right to purchase the facility on the fppo date of date year will depend on the office needs of taxpayer at that time the negotiations concerning the sale leaseback of the facility were at arm’s length between unrelated parties taxpayer insists that the terms of the transaction were commercially reasonable and typical of this type of transaction while an office building donated to donee in year was valued at more than double the per square foot amount of the facility taxpayer contends that the valuation disparity was attributable to the the donated structure’s smaller size about percent the size of the facility which makes it more readily marketable to a larger number of potential buyers taxpayer also asserts that there was a higher percentage of usable space for potential renters in the donated building finally taxpayer insists that the repurchase amounts were not set at a below-market the audit team disagrees with the values determined by appraiser1 based on the appraisals made by other appraisers taxpayer is currently accruing a reserve to repurchase the facility on the fppo date this fact may be interpreted as a sign of taxpayer’s intent to reacquire the facility however the office space needs of the taxpayer have declined significantly since year in the view of the audit team though it may be true that negotiations were conducted between unrelated parties the negotiations were not over the purchase_price of the building the negotiations conducted focused on the overall terms of the agreement and the economic return to be received by the purchaser according to the audit team zcorp was not a purchaser and the transaction was not a true sale there being no evidence that the purchase_price was ever negotiated rather the amount given as the purchase_price was just a plug figure used to make the financing agreement work the audit team determined that the facility has more usable space than the donated building also according to the audit team the relative size of the structures is not a significant factor in determining value because the facility could be readily converted to multi-tenant use tam -122586-03 amount rather taxpayer contends that at the time the agreement was entered into the fair_market_value of the facility as of the two repurchase dates was determined and the repurchase amounts were set at an amount slightly above the fair_market_value amounts thus zcorp as purchaser in this transaction receives a profit from the operation retention and sale of the facilitydollar_figure law and analysis issue sale v financing the first issue to be addressed is whether taxpayer's sale leaseback_transaction should be recharacterized as a financing_arrangement a substantial corpus of case law holds that the substance of a transaction must be respected over the form adopted by the parties more than seventy years ago the supreme court observed that taxation is not so much concerned with refinements of title as it is with actual command over the property taxed -- the actual benefit for which the tax is paid 281_us_376 since that time the supreme court has on many occasions articulated general principles for distinguishing transactions that are valid for tax purposes from those that are not in a number of cases the court has refused to permit the transfer of formal legal_title to shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred e g 333_us_591 309_us_331 in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding helvering v lazarus co u s pincite see also 356_us_260 324_us_331 nor is the parties' desire to the audit team believes that the ebo and fppo prices are so far below market that taxpayer will be economically compelled to reacquire the facility on the fppo date the audit team does not dispute taxpayer’s profit contention rather it asserts that zcorp’s income will derive not from operation of the facility as lessor but from its position as a mortgagee receiving interest_income tam -122586-03 achieve a particular tax result necessarily relevant 363_us_278 435_us_561 the present case raises the issue of whether the form of taxpayer's transaction as a sale leaseback should be respected for tax purposes if notwithstanding the form chosen by the parties to the transaction the facility is still owned by taxpayer then the transaction must be treated as a financing device with all tax ramifications following such a determination depends on whether the benefits_and_burdens_of_ownership of the facility were truly transferred by taxpayer according to the tax_court in grodt mckay realty inc v commissioner t c whether the benefits and burdens have passed from a seller to a buyer is a question of fact that must be ascertained from the intentions of the parties as evidenced by the written agreements and read in light of attending facts and circumstances the court's opinion in grodt mckay realty enumerates eight factors which have been considered by courts in making this determination the eight factors are whether legal_title passes 114_f2d_706 6th cir cert_denied 313_us_562 226_f2d_798 9th cir how the parties treat the transaction oesterreich v commissioner supra pincite whether an equity_interest was acquired in the property 241_f2d_288 9th cir oesterreich v commissioner supra pincite see 61_tc_12 revd 520_f2d_323 5th cir cert_denied 424_us_967 whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments 281_f2d_900 10th cir whether the right of possession is vested in the purchaser wiseman v scruggs supra pincite commissioner v segall supra pincite which party pays the property taxes 61_tc_216 aff'd 528_f2d_55 9th cir tam -122586-03 which party bears the risk of loss or damage to the property harmston v commissioner supra pincite and which party receives the profits from the operation and sale of the property harmston v commissioner supra pincite see generally 64_tc_752 aff'd on other grounds 544_f2d_1045 9th cir in the sale leaseback context the tax_court has also considered the following factors as being relevant in determining whether a sale has occurred the existence of a useful_life of the property in excess of the leaseback term the existence of a purchase option at less than fair_market_value renewal rental at the end of the leaseback term set at fair market rent and the reasonable possibility that the purported owner of the property can recoup his investment in the property from the income producing potential and residual_value of the property 88_tc_702 84_tc_412 87_tc_926 in the present case an evaluation of the eight factors set forth in grodt mckay realty fails to produce a conclusive determination as to whether the form of the sale leaseback_transaction should be respected in our opinion the first third and fourth criteria favor sale treatment the fifth sixth and seventh criteria favor financing_arrangement treatment and the second and eighth criteria are neutral as to which treatment should prevail likewise an evaluation of the four factors relating specifically to sale-leaseback transactions fails to produce a conclusive determination because of the factual disagreements between taxpayer and the irs audit team the first criterion in grodt mckay realty inc relates to whether legal_title has passed to the buyer the facts indicate that simultaneous with the closing and delivery of funds taxpayer must execute and deliver the property deed to the buyer and deliver to the buyer all title and interest in and to the facility thus it appears that legal_title has passed which favors a determination that a true sale has occurred the second criterion how the parties treat the transaction does not favor either sale or financing treatment on the one hand the documents and agreements were prepared in the form of a sale and taxpayer for tax purposes treated the transaction as a sale yet for book purposes the transaction was treated as a financing_arrangement zzz a former high ranking employee of taxpayer stated his doubts that taxpayer would have engaged in the transaction if it were required to show the property as sold at a loss for financial_accounting purposes moreover circumstances indicate there was a need to generate immediate cash_flow for working_capital to fund business operating costs tam -122586-03 the next criterion that the putative buyer acquire equity in the property seems to favor characterization of the transaction as a true sale zcorp as owner participant in the transaction apparently acquired an equity_interest in the property by investing its own capital and becoming obligated as a debtor for the balance of the purchase_price as a result of entering into the transaction in this fashion zcorp became entitled to receive rents had the right to compel taxpayer to extend the lease for a set period if taxpayer failed to exercise its buy-out options and had the right to receive funds in excess of its purchase_price in the event the options were exercised also zcorp would continue as owner of the property if no options were ever exercised after the lease with taxpayer expired the fourth criterion that the contract create a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments also seems to favor characterization of the transaction as a true sale taxpayer executed and delivered a deed to the facility to the buyer and funds representing the purchase_price ie the investment amount from zcorp as owner participant and the loan amount from ccorp as loan participant were transferred and made available to taxpayer the next three criteria listed in grodt mckay realty inc whether the right of possession is vested in the purchaser which party pays the property taxes and which party bears the risk of loss or damage to the property may tend to denial of characterization of the transaction as a true sale under the net-lease arrangement taxpayer never gave up possession of the facility and continued insuring the structure against risks of losses by destruction and liability presumably as a net- lessee taxpayer continues to be responsible for payment of property taxes assessed against the subject property as well however net leasing of real_estate has become the norm in the property rental industry and net leases do not generally result in attribution of fee ownership to lessees the final criterion listed concerning which party receives the profits from the operation and sale of the property is inconclusive as a lessee taxpayer receives the profits from the operation of its business within the facility on the other hand zcorp as lessor through acorp receives a return in the form of rents and the possibility of profits when it sells the building either back to taxpayer or to a third party the fact that the rents are below market rates and are at an amount during the initial lease_term only sufficient to service the loan interest only on the property may detract from characterization of the transaction as a true sale however each rent payment after the initial lease_term will exceed the amount of principal and interest payable and will thus be available to owner participant for discharging the debt obligation in summary an examination of the factors in grodt mckay realty inc fails to produce a conclusive determination regarding whether the form of the sale leaseback tam -122586-03 transaction in the present case should be respected as to the four factors dealing specifically with sale leasebacks without question the property has a useful_life in excess of the leaseback term no determination can be reached on at least two of the other factors however in light of the factual disagreements in the present case much is made of the fact that the investment of the purported purchaser is protected by the stipulated loss values that would be paid in the event of a casualty or termination of the lease also noted in a similar vein is the fact that a letter_of_credit must be given by taxpayer in the event of a decline in taxpayer's credit-worthiness and that taxpayer would benefit from the appreciation of the property by exercising either an early purchase option or a fixed price purchase option moreover if the value of the property declined below the fixed price purchase option and taxpayer decided not to purchase the property then the purchaser-lessor would be able to extend the lease_term and force taxpayer to pay rent thereby protecting its investment however these factors are also inconclusive also the standby_letter_of_credit is a security device used routinely in installment_sale situations as recognized in sec_15a_453-1 of the income_tax regulations therefore the existence of a letter_of_credit can hardly be construed as evidence for one side or the other as to whether a sale has occurred as for the risks and benefits derived from market fluctuations of the subject real_estate these are shared by the seller-lessee and the purchaser- lessor it is true that taxpayer may have an advantage if the value of the facility increases sufficiently to make it economically feasible to exercise its options but if the options are not exercised by taxpayer for whatever reason the purchaser-lessor will enjoy or endure the benefits of appreciation and the risks of loss the fact that the owner participant zcorp is insulated from either happenstance does not conclusively show that the transaction is a financing_arrangement and not a sale a case with facts similar to those of the present case is frank lyon co v united_states supra in frank lyon a bank explored various means of financing the construction of a new_building that was to serve as it headquarters and principal banking facility however various circumstances including sundry regulatory obstacles prevented the bank from obtaining the financing needed to complete the project to overcome the obstacles the bank entered into sale leaseback agreements with the petitioner frank lyon co lyon the government argued that the form of the transaction should be disregarded and recharacterized as a financing_arrangement interest and depreciation_deductions were denied on grounds that lyon was not the true owner of the building in rejecting the government's position the supreme court noted that the transaction was the product of arm’s length negotiations between multiple more than two parties with conflicting interests there was no clear case made on the facts that the rent charged by lyon was unreasonable or that the exercise prices on the repurchase options were not set at reasonable amounts furthermore lyon was the real obligor of debt obligations used to finance its acquisition of the building and thus was entitled to deduct the interest tam -122586-03 stemming from such obligations although the question of the identity of the true owner of the building was not free from doubt the fact that lyon had invested its own capital in the building and was primarily obligated on notes used to finance the balance of construction costs entitled lyon to the depreciation_deductions the court also found there were tax-independent considerations at stake and the transaction was not shaped solely by tax considerations the bank wanted the new_building and the sale leaseback_transaction as structured apparently was the most practical way of obtaining it the court concluded that where there is a genuine multiple-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax-avoidance features that have meaningless labels attached the allocation of rights and duties effectuated by the parties should be honored expressed another way so long as the lessor lyon retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes as in the frank lyon case the transaction at issue in the present case resulted from negotiations between multiple parties including taxpayer the owner participant and the loan participant the parties involved were unrelated and independent while the rent charged taxpayer as lessee was according to the irs audit team below market rate for at least the initial lease_term the cash paid_by the buyer lessor to acquire the facility was according to the audit team also well below the fair_market_value of the property thus both taxpayer as seller lessee and zcorp as owner participant and buyer lessor enjoyed mutually offsetting advantages to the transaction it does not appear that either party enjoyed any notable windfall at the expense of the other rather the offsetting advantages that all parties enjoyed appear to be the fruit of arm’s length negotiations also as in frank lyon there were tax-independent considerations motivating the transaction at issue there are credible indications that taxpayer's experience in direct real_estate ownership has not always been economically advantageous factors such as uncertainty about future needs for building space real_estate market fluctuations and ability to sell a structure such as the facility all may have motivated taxpayer to engage in the sale leaseback_transaction thus on one hand many factors cause us to doubt that the transaction entered into by taxpayer constituted a true sale and to question taxpayer's characterization of acorp as the facility's true owner for the benefit of zcorp in particular many of the purported owner’s rights are comparable to those of a mortgagee rather than an owner of property to the contrary however many factors suggest that the transaction was a true sale and that taxpayer is merely the lessee and not the owner of the facility for example even if zcorp exercises its option to require taxpayer to renew the lease at the end of the initial lease_term the useful_life of the facility extends beyond the term of the purported lease between taxpayer and zcorp on balance however we believe the case turns tam -122586-03 on the repurchase options granted to taxpayer in the agreement taxpayer has the right to purchase the facility on the ebo date for dollar_figurex taxpayer also has the right to purchase the property on the fppo date for dollar_figurey if the dollar_figurex and dollar_figurey repurchase amounts were as contended by the irs audit team determined without regard to the fair_market_value of the facility as of the ebo and fppo dates were instead tied to the unamortized balance of the zcorp notes as of those dates and were set at such a discount that the parties intended that taxpayer would absent unforeseen circumstances be compelled to repurchase the facility the transaction should be treated as a financing arrangementdollar_figure on the other hand if as contended by taxpayer the fair_market_value of the facility as of the repurchase dates was the true basis for the ebo and fppo repurchase prices or the option prices were not set at such a discount that taxpayer would be compelled to repurchase the property then the form of the transaction should be respected and the sale leaseback_transaction should not be recharacterized as a financing_arrangement issue sale of property with bargain leaseback if the form of the transaction is respected as a sale_and_leaseback of the facility the second issue for our determination concerns whether taxpayer properly determined its amount_realized and thus its loss in connection with the sale of the facility under sec_1001 a taxpayer has a loss from the sale of property to the extent the taxpayer's adjusted_basis of the property as provided in sec_1011 exceeds the amount_realized from such sale sec_1001 provides that the amount_realized from the sale of property is the sum of any money received plus the fair_market_value of any property other than money received sec_1011 provides for purposes of this analysis that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the basis of such property as determined under sec_1012 under sec_1012 the basis_of_property is its cost adjusted as provided in sec_1016 taxpayer incurred a loss on the sale of the facility if its amount_realized in connection with the sale is less than the adjusted_basis of the facility which is dollar_figurec without question the dollar_figured sales_price of the facility must be taken into account in computing taxpayer's amount_realized however if as the audit team contends the facility was worth dollar_figurew we do not agree with the position of the taxpayer that the only amount_realized on the sale was the dollar_figured sales_price as a general principle the value of two property interests exchanged in an arm's length transaction are either equal in fact or are in that event taxpayer’s economic status with respect to the facility would be substantially identical to that of a borrower mortgaging the facility whose obligation is discharged upon the making of a final balloon payment tam -122586-03 presumed equal for federal_income_tax purposes see 126_fsupp_184 ct_cl as part of the transaction at issue taxpayer received a leasehold interest in the facility the leasehold interest gave taxpayer the right to use the facility in exchange for lease payments that were according to the audit team substantially below the fair rental value for such property accordingly if taxpayer received a bargain-rent benefit as part of the sale leaseback of the facility its amount_realized under sec_1001 on the sale of the facility must include the fair_market_value of such bargain-rent benefit several cases have considered facts similar to those of the present case where a real_estate_transaction constituted a sale with a bargain leaseback of property in such cases the courts have held that the amount_realized by the seller includes the fair_market_value of any bargain rent benefit for_the_use_of property in 46_tc_363 the taxpayer acquired a building for dollar_figure in cash which was below the value of the property and dollar_figure below the seller's asking price the taxpayer as part of the same transaction also granted the seller a right to years' rent-free occupancy of specified portions under a leaseback agreement the fair_market_value of the right of occupancy under the space-occupancy agreement was found to be dollar_figure the taxpayer in alstores argued that it had obtained not a fee interest in the building but only a remainder_interest in such property and the seller retained a right to occupancy not as a lessee but as a legal owner of a reserved term_for_years the tax_court however rejected the taxpayer's argument and determined that the taxpayer acquired the benefits_and_burdens_of_ownership of the entire property thus the court held that the seller's amount_realized within the meaning of sec_1001 was not only the dollar_figure cash it received but also the fair_market_value of rent-free occupancy agreement which was held to be dollar_figure see also 46_tc_375 a case involving the seller of the property that was the subject of the alstores case wherein the tax_court also determined that the seller had increased proceeds equal to the value of the bargain rent that was allowed under the terms of the sale a similar result occurred in 77_tc_934 in eller the taxpayers sold a trailer park but retained the rent-free use of their dwelling_unit which wa sec_12 the submission included only appraiser1's fair rental value in light of the fact that appraiser1's appraisal of the fair_market_value of the facility was substantially less than that of the other appraisers we can reasonably assume that the other appraisers fair rental value would be substantially greater than that of appraser1 tam -122586-03 located on the property for a two-year period the taxpayers reported only the cash proceeds received on the sale of the property failing to include as part of the amount_realized the fair rental value of the taxpayers' right of occupancy of their dwelling_unit the tax_court noted that the determination of the taxpayers' amount_realized turns on whether the taxpayers conveyed their entire fee interest in the dwelling without reservation and leased it back for a 2-year period or whether they merely conveyed a remainder_interest in it finding that the benefits_and_burdens_of_ownership of the dwelling_unit passed to the buyers the tax_court held that their rent-free right of occupancy constitutes part of the taxpayers' amount_realized from the sale of the trailer park property in the present case the dollar_figured purchase_price for the facility was according to the facts submitted by the audit team significantly less than the facility's fair_market_value while there may have been sufficient business purposes for disposing of the facility even at a loss there is no evident business reason for taxpayer disposing of the facility solely for the dollar_figured cash price represented at such a substantial discount below the fair_market_value thus we conclude that since the parties acted at arm's length the value of the bargain rent approximates the difference between the fair_market_value of the facility and the dollar_figured paid to taxpayer in connection with the sale of the facility accordingly taxpayer's loss on the sale of the facility is the difference between taxpayer's adjusted_basis of the facility dollar_figurec and taxpayer's amount_realized on the sale of the facility including the fair_market_value of the bargain rent benefit in connection with the use of the facility if taxpayer's contention is correct that the purchase_price of the facility was equal to its fair_market_value on the date of sale the leaseback agreement should have provided fair_market_value rents in an arm’s length transaction there is simply no business reason for a lessor to lease property at less than fair rental value absent other circumstances such as the lessor acquiring the property from the lessee at less than market_value accordingly if the fair_market_value of the facility at the time of its sale was equal to the dollar_figured stated purchase_price and no bargain rent element was present in the leaseback agreement taxpayer’s only amount_realized on the sale of the facility was the dollar_figured paid to taxpayer issue application of sec_1031 like-kind_exchange rules the third issue for our consideration is whether the sale leaseback_transaction was a like- kind exchange and consequently a transaction for which no gain_or_loss should be recognized under sec_1031 sec_1031 provides that no gain_or_loss will be recognized tam -122586-03 when property held for the productive use in a trade_or_business or for investment is exchanged solely for property of like_kind if the exchange is for like-kind_property as well as other_property or money no loss will be recognized and gain will be recognized only to the extent of such money and the fair_market_value of the other_property received under sec_1_1031_a_-1 of the regulations if a taxpayer who is not a dealer in real_estate exchanges real_property for a leasehold interest of years or more in real_estate the property exchanged is considered to be of like_kind the service has used the regulations under sec_1031 to disallow losses recognized in connection with a sale leaseback when the leaseback term i sec_30 years or more if the service can successfully assert the argument that the sale leaseback is a like-kind_exchange no loss from the exchange may be recognized in the present case the initial term of the lease is less than years years and the renewal option of years belongs to zcorp as buyer-lessor rather than to taxpayer thus the right to force renewal of the leasehold for additional years is a property right belonging not to taxpayer but to the buyer-lessor taxpayer transferred its fee estate in the facility to zcorp and received a leasehold interest in the facility for a term of less than years for which it lacks power to extend compare revrul_78_72 1978_1_cb_258 which holds that a 25-year leasehold subject_to three 10-year renewal periods optional to the exchanging taxpayer is of like_kind to unimproved real_property accordingly since the initial term of the lease is less than years and the renewal option does not belong to taxpayer the transaction should not be recharacterized as a like-kind_exchange even if the other elements of sec_1031 are met caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
